Citation Nr: 1419957	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-04 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty in the military from October 1954 to October 1956.

This appeal to the Board of Veterans' Appeals (BVA/Board) is from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board is mindful of the heightened duty to assist the Veteran in the developing his claims in view of the fact that his service treatment records (STRs) presumably were destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, which is a military records repository.  To ensure the Board has a comprehensive VA medical opinion on file addressing the etiology of his claimed bilateral hearing loss and tinnitus, and in particular whether related to his military service, a supplemental opinion is being requested from the January 2013 VA compensation examiner to take into account all competent lay testimony regarding continuity of symptomatology since the Veteran's discharge from service.  See 38 C.F.R. §§ 3.303(b), 3.309(a).  See also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (lay testimony found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service).  


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request a supplemental or addendum opinion from the VA audiologist who provided the January 2013 opinion concerning the questions below; or in the alternative, in the event this audiologist is unavailable or unable to provide a supplemental opinion, schedule the Veteran for another appropriate VA compensation examination to determine the etiology of his bilateral hearing loss and tinnitus. The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical history.

In particular, the examiner must provide a supplemental opinion regarding the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral hearing loss and tinnitus are etiologically related to or were incurred during his service - including, in the case of the hearing loss (if sensorineural), whether it developed to a compensable degree within a year of his discharge from service.  But unlike when previously commenting on this determinative issue of causation, the VA examiner not only must take into account the documented clinical history, but also consider the lay testimony from the Veteran and others proclaiming that his hearing difficulty and/or tinnitus began shortly after his discharge from service and have persisted ever since (see July 2010 lay statements).  

The VA examiner also is asked to review and consider the information and conclusions expressed following the September 2010 VA compensation examination.

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

*It is left to the designees' discretion whether the Veteran needs to be reexamined to make these necessary determinations.

2.  Ensure the examiner's responses are sufficient to comply with these directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  If they are not, obtain all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

